DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed February 1, 2021, in response to the Office Action of December 1, 2020, is acknowledged and has been entered. Applicants elected without traverse the species of:
(a) method limited to contacting a specimen with an antibody 1 that recognizes an alpha chain of human haptoglobin, and two antibodies of antibody 2 that recognizes a beta chain of human haptoglobin and does not recognize human haptoglobins in which an S-S bond is cleaved to form a complex 1, and measuring the complex 1 (examine claims 1 and 4).
 	Claims 1-5 are pending. Claims 2, 3, and 5 have been withdrawn from consideration by the examiner as being drawn to non-elected species. Claims 1 and 4 are currently under prosecution as drawn to the elected species.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title relevant to detection of haptoglobin.


Claim Objections
3.	Claims 1 and 4 are objected to because of the following informalities:  Examiner suggests correcting the following grammar to render the claims more clear.  The claims as currently constituted are missing words or punctuation.
Claim 1 and 4: ...(1) contacting a specimen[[,]] with a first antibody [[1]] that recognizes an α chain of human haptoglobin, and [[an]] a second antibody [[2]] that recognizes a β chain of human haptoglobin and does not recognize human haptoglobin in which an S-S bond is cleaved, [[to]] thus forming a complex 1…”
	
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a step (3) of “determining on the basis of the measured value.” It is unclear what is determined in 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al (Clinical Cancer Research, 2003, 9:2904-2911).
	Ye et al teach an ELISA method comprising:
(a) contacting a biological specimen with a first antibody that binds the α chain of human haptoglobin;
(b) contacting a biological specimen with a second antibody that binds intact human haptoglobin including the β chain (where the S-S bond is intact and not cleaved);
(c) allowing the antibodies to bind to human haptoglobin in the sample to form a complex;
(d) measuring the complex;
(e) determining increased α chain in the specimen indicates the presence of cancer (p. 2905, col. 2; Figure 2; p. 2908, col. 1-2; p. 2909, col. 1; Figure 3B).


6.	Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,551,712, Choolani et al, issued 2013.
	Choolani et al teach an ELISA method comprising:
(a) contacting a biological specimen with a first antibody that binds the α chain of human haptoglobin;
(b) contacting a biological specimen with a second antibody that binds intact human haptoglobin including the β chain (where the S-S bond is intact and not cleaved);
(c) allowing the antibodies to bind to human haptoglobin in the sample to form a complex;
(d) measuring the complex;
(e) determining increased α chain in the specimen indicates the presence of cancer (col. 2, lines 20-48; col. 8, lines 15-32; col. 10, line 62 to col. 11, line 4; col. 15, lines 35-67; Example 1 and 4; claims 1, 2, 6, 10-12).

7.	Conclusion: No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura B Goddard/Primary Examiner, Art Unit 1642